DETAILED ACTION
This office action is in response to the RCE filed on 01/11/2021. Claims 1, 3-8, 10-15, and 17-20 have been amended. Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since Doshi (US 2017/0339390), Lee (US 6,765,962) and Zhang (US 2013/0094571). More specifically, the prior of record Liu (US 6,731,685) in the rejection addresses the newly added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Doshi (US 2017/0339390) in view of Lee (US 6,765,962) and in further view of Zhang (US 2013/0094571) and in further view of Liu (US 6,731,685).

	Regarding claim 1, Doshi discloses the following claim limitations: A system comprising: a pre-encoder configured to: (Doshi, paragraph 28 discloses “the image processing engine 116 may include a pre-encoding module to further process image data before encoding within the image pipeline of the camera 100”).
	Doshi does not explicitly disclose the following claim limitations: generate a prediction of a block type that may be used for encoding a block of an a plurality of blocks of an input video frame based at least in part on pixel activities of the block, wherein the block type is one of a P-block, I-Block, and skip block determine a quantization strength range for the block based at least in part on the predicted block type for the block and an encoder configured to: select a quantization strength setting for the block based on the quantization strength range determined for the block by the pre- encoder generate an encoded video frame that represents the input video frame by encoding the block with the selected quantization strength setting and convey the encoded video frame to a decoder to be displayed.
However, in the same field of endeavor Lee discloses more explicitly the following: determine a quantization strength range for the block based at least in part on the predicted block type for the block (Lee, column 2 lines 1-7 discloses “MPEG standard provide two different quantization scales that define (determine) different sets of quantization levels that are available for selection for use during the quantization processing of either block 104 in the intra-encoding algorithm (predicted block type) shown in FIG. 1 or block 208 in the inter-encoding algorithm (predicted block type)  shown in FIG. 2: a linear quantization scale and a non-linear quantization scale… The linear quantization scale defines a set of 31 quantization levels that range (strength range) from 2 to 62 in increments of 2, while the non-linear quantization scale defines a set of 31 quantization levels that range (strength range) from 1 to 112”),
 and an encoder configured to: select a quantization strength setting for the block based on the quantization strength range determined for the block by the pre- encoder (Lee, column 2 lines 37-40 discloses “an MPEG encoder must first decide which quantization scale (quantization strength setting) to use” in addition column 2 lines 10-15 discloses generating a metric characterizing quantization levels corresponding to a set of image data in the video sequence; comparing the metric to one or more specified thresholds to select a quantization scale for a current frame in the video sequence),
generate an encoded video frame that represents the input video frame by encoding the block with the selected quantization strength setting (Lee, column 3 lines 15-18 discloses “encoding the current frame using the selected quantization scale (quantization strength setting)”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Doshi with Lee to create the image processing system using image activity data with adaptive selection of quantization scales for video encoding.
The reasoning being is to provide a coding system that allows an encoder to change quantization scale from frame to frame during video compression processing. The selection between the linear and non-linear quantization scales can greatly affect the ability of the MPEG encoder to trade-off efficiently between bit rate and picture quality to achieve its application-specific performance requirements (Lee, column 2 lines 44-50).
	Doshi and Lee do not explicitly disclose the following claim limitations: generate a prediction of a block type that may be used for encoding a block of an a plurality of blocks of an input video frame based at least in part on pixel activities of the block, wherein the block type is one of a P-block, I-Block, and skip block and convey the encoded video frame to a decoder to be displayed.
However, in the same field of endeavor Zhang discloses more explicitly the following: and convey the encoded video frame to a decoder to be displayed (Zhang, paragraph 22 discloses “an encoder 320 configured to encode a received frame at input 330 and output an encoded frame to a decoder and, ultimately, to a display at output 335”).

The reasoning being is to provide a video compression system capable of reducing video latency and buffer overflow (Zhang, paragraph 22).
	Doshi, Lee and Zhang do not explicitly disclose the following claim limitations: generate a prediction of a block type that may be used for encoding a block of an a plurality of blocks of an input video frame based at least in part on pixel activities of the block, wherein the block type is one of a P-block, I-Block, and skip block.
	However, in the same field of endeavor Liu discloses more explicitly the following: generate a prediction of a block type that may be used for encoding a block of an a plurality of blocks of an input video frame based at least in part on pixel activities of the block, wherein the block type is one of a P-block, I-Block, and skip block (Liu, column 1 and lines 35-45 discloses using pre-encoding statistics about the video (input video frame), such as intra-frame activity (i.e. I-frame activity for prediction). 
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Doshi, Lee and Zhang with Liu to create the system of Doshi, Lee and Zhang as outlined above with using pre-encoding statistic method of Liu.
	The reasoning being is to avoid the complexity information lagging behind the actual encoding process, which requires the buffering of a number of frames prior to encoding, thereby adding expense and complexity (Liu, column 1 and lines 35-45).
 
(Doshi, paragraph 28 discloses “the image processing engine 116 may include a pre-encoding module to further process image data before encoding within the image pipeline of the camera 100”),
 a  prediction of a block type that may be used for encoding a block of an a plurality of blocks of an input video frame based at least in part on pixel activities of the block, wherein the block type is one of a P-block, I-Block, and skip block; (Liu, column 1 and lines 35-45 discloses using pre-encoding statistics about the video (input video frame), such as intra-frame activity (i.e. I-frame activity for prediction),
 	determining, by the pre-encoder, a quantization strength range for the block based at least in part on a predicted block type for the block (Lee, column 2 lines 1-7 discloses “MPEG standard provide two different quantization scales that define (determine) different sets of quantization levels that are available for selection for use during the quantization processing of either block 104 in the intra-encoding algorithm (predicted block type) shown in FIG. 1 or block 208 in the inter-encoding algorithm (predicted block type)  shown in FIG. 2: a linear quantization scale and a non-linear quantization scale… The linear quantization scale defines a set of 31 quantization levels that range (strength range) from 2 to 62 in increments of 2, while the non-linear quantization scale defines a set of 31 quantization levels that range (strength range) from 1 to 112”),
selecting, by an encoder, a quantization strength setting for the block based on the quantization strength range determined by the pre-encoder (Lee, column 2 lines 37-40 discloses “an MPEG encoder must first decide which quantization scale (quantization strength setting) to use” in addition column 2 lines 10-15 discloses generating a metric characterizing quantization levels corresponding to a set of image data in the video sequence; comparing the metric to one or more specified thresholds to select a quantization scale for a current frame in the video sequence),
 generating, by the encoder, an encoded video frame that represents the input video frame by encoding each block with the selected quantization strength setting (Lee, column 3 lines 15-18 discloses “encoding the current frame using the selected quantization scale (quantization strength setting)”),
and conveying, by the encoder, the encoded video frame to a decoder to be displayed (Zhang, paragraph 22 discloses “an encoder 320 configured to encode a received frame at input 330 and output an encoded frame to a decoder and, ultimately, to a display at output 335”). The same motivation utilized in claim 1 applies equally as well to claim 8.

With regard to claim 15, claim 15 lists all the same features and elements to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 1 applies equally as well to claim 15.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Doshi (US 2017/0339390) in view of Lee (US 6,765,962) and in further view of Zhang (US 2013/0094571) and in further view of Liu (US 6,731,685) and in further view of Budagavi (US 2012/0287987).

Regarding claim 2, Doshi, Lee, Zhang and Liu discloses the claimed invention as outlined above in claim 1.

	However, in the same field of endeavor Budagavi discloses more explicitly the following: wherein the pre-encoder is further configured to assign a number of bits to the block based on the prediction of the block type generated by the pre-encoder (the claim limitation implies allocating (assigning) bits based on the type of block prediction (i.e. intra-block or inter-block prediction); Budagavi discloses the recited feature above in paragraph 19 “more than one inter-coded picture may be dropped and the previous picture repeated to increase the number of bits available for allocation to the new intra-coded picture. Rate control may then allocate the saved bits to the new intra-coded picture when determining the QP for that picture” where it is assigning more bits to intra-coded picture than inter-coded picture).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Doshi, Lee, Zhang and Liu with Budagavi to create the system of Doshi, Lee, Zhang and Liu as outlined above with bit allocation method of Budagavi.
The reasoning being is to provide a coding scene changes using picture dropping to reduce quality degradation when a compressed bit stream is decoded (Budagavi, paragraph 6).

	Regarding claim 9, Doshi, Lee, Zhang, Liu and Budagavi discloses the method as recited in claim 8, further comprising assigning, by the pre- encoder, a number of bits to the block based on the prediction of the block type generated by the pre-encoder (the claim limitation implies allocating (assigning) bits based on the type of block prediction (i.e. intra-block or inter-block prediction); Budagavi discloses the recited feature above in paragraph 19 “more than one inter-coded picture may be dropped and the previous picture repeated to increase the number of bits available for allocation to the new intra-coded picture. Rate control may then allocate the saved bits to the new intra-coded picture when determining the QP for that picture” where it is assigning more bits to intra-coded picture than inter-coded picture). The same motivation utilized in claim 2 applies equally as well to claim 9.

	Regarding claim 16, Doshi, Lee, Zhang, Liu and Budagavi discloses the apparatus as recited in claim 15, wherein the pre-encoder is further configured to assign a number of bits to the block based on the prediction of the block type generated by the pre-encoder (the claim limitation implies allocating (assigning) bits based on the type of block prediction (i.e. intra-block or inter-block prediction); Budagavi discloses the recited feature above in paragraph 19 “more than one inter-coded picture may be dropped and the previous picture repeated to increase the number of bits available for allocation to the new intra-coded picture. Rate control may then allocate the saved bits to the new intra-coded picture when determining the QP for that picture” where it is assigning more bits to intra-coded picture than inter-coded picture). The same motivation utilized in claim 2 applies equally as well to claim 9.

Allowable Subject Matter
Claims 3-7, 10-14 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.